Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims 
15. (Currently Amended) A non-volatile memory device, comprising:
a memory control gate layer over a semiconductor substrate; a through hole vertically penetrating the memory control gate layer; a blocking dielectric layer, a charge storing layer and a tunnel dielectric layer in this order on a sidewall of the through hole;
a semiconductor layer on the tunnel dielectric layer within the through hole; a dielectric filler material filled the through hole such that the semiconductor layer surrounds the dielectric filler material;
wherein the charge storing layer is an oxynitride layer, and the oxygen content in the oxynitride layer is increased proximate to the tunnel dielectric layer and is decreased proximate to the blocking dielectric layer.



Allowance
Claims 1-14 and 28 have been cancelled.
Claim 15 is allowed.
Claims 16-27 and 29 are allowed by virtue of dependency on claim 15.
The following is an examiner’s statement of reasons for allowance: Prior art of records Yu et al. (US 2019/0035767), Yu et al. (US 2020/0328173) and Hsu (US 2005/0051877) does not disclose or render obvious the claimed limitations of claim 26, when considered as whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816